Citation Nr: 1121337	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-23 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of a right femur fracture.

2.  Entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of left knee retropatellar syndrome.

3.  Entitlement to an initial evaluation in excess of 10 percent for instability of the left knee.

4.  Entitlement to an initial evaluation in excess of 20 percent for incisional hernias for the period prior to April 10, 2007.

5.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease for the period prior to April 10, 2007.

6.  Entitlement to an initial compensable evaluation for the post-operative residuals of hypofunctioning of the gall bladder prior to April 10, 2007.

7.  Entitlement to an initial compensable evaluation for post-operative residuals of lacerated spleen prior to April 10, 2007.

8.  Entitlement to an initial evaluation in excess of 10 percent for urethral strictures with urinary tract infection.

9.  Entitlement to an initial compensable evaluation for post-operative scar residuals of the abdomen and right and left leg.

10.  Entitlement to an initial evaluation in excess of 10 percent for compression fracture of T6/T7.

11.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder.

12.  Entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of incisional hernias since April 10, 2007.

13.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease for the period since April 10, 2007.

14.  Entitlement to an initial compensable evaluation for post-operative residuals of hypofunctioning of the gall bladder for the period since April 10, 2007.

15.  Entitlement to an initial compensable evaluation for post-operative residuals of lacerated spleen for the period since April 10, 2007.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to August 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  A March 2007 rating decision granted service connection for the following: right femur fracture with an initial 20 percent rating; incisional hernias with an initial 20 percent rating; left knee retropatellar syndrome with an initial 10 percent rating; gastroesophageal reflux disease with an initial 10 percent rating; urethral stricture with an initial 10 percent rating; hypofunctioning gall bladder, surgical scar residuals, and a spleen injury, all with initial noncompensable ratings.  All of the allowances and initial ratings just enumerated were effective August 2006.  The Veteran appealed the initial ratings.

A January 2008 rating decision granted service connection for compression fracture at T6/T7 with an initial 10 percent rating, effective September 2007.  A March 2008 rating decision granted service connection for a depressive disorder secondary to the Veteran's physical disabilities with an initial 10 percent rating; a July 2008 rating decision granted service connection for instability of the left knee associated with the post-operative residuals of the left knee with a 20 percent rating, and increased the initial rating for the depressive disorder from 10 to 30 percent, all effective July 2007.  The decision also granted an earlier effective date for the low back disorder of July 2007, the date of the Veteran's claim.

The Veteran perfected separated appeals of the rating decisions set forth above.  See 38 C.F.R. § 20.200 (2010).  The March 2007 rating decision also granted service connection for incomplete paralysis of the left peroneal nerve with left foot drop with a 30 percent rating, effective August 2006, and the Veteran appealed the initial rating.  In the June 2008 rating decision, an RO decision review officer granted an increased initial rating of 40 percent, effective August 2006.  The rating decision informed the Veteran that was the maximum allowable schedular rating, see AB v. Brown, 6 Vet. App. 35 (1993), and there is no indication that the Veteran disputed this.  Further, the issue is not listed on the statement of the case.  Thus, the Board deems this issue as resolved, and it will not be addressed in the decision below.

An October 2010 RO letter informed the Veteran that the Travel Board Hearing he requested was scheduled for November 18, 2010.  The claims file reflects no evidence of the letter having been returned as undeliverable.  He failed to appear for his scheduled hearing, and the claims file contains no evidence that he requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2010).  The Veteran also requested a local hearing before an RO decision review officer which was duly scheduled.  In a September 2009 letter, his then attorney cancelled the hearing.

The Board also notes the Veteran was represented by an attorney during part of his appeal.  The attorney informed the RO that he withdrew from representation of the Veteran prior to the appeal being certified to the Board.  Thus, the withdrawal was timely and compliant.  See 38 C.F.R. §§ 20.608(a), 14.631 (2010).  

The issue of continued entitlement to a total rating for compensation based upon individual unemployability has been raised by the record, but has not been formally adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, there is evidence that the Veteran may have worked for a towing company in 2010.  The Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.

The issues of entitlement to higher initial evaluations for post-operative incisional hernias, gastroesophageal reflux disease, hypoactive gall bladder injury residuals, and spleen injury residuals, all for the period since April 10, 2007, are discussed in the REMAND portion of the document below, and are REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's post-operative residuals of his right femur fracture have not manifested with malunion of the femur with marked knee or hip disability at any time during the initial rating period.

2.  The Veteran's post-operative limitation of motion residuals of retropatellar syndrome of the left knee have not manifested with any ankylosis; limitation of motion on flexion of 0 to 30 degrees or less; limitation of motion on extension of minus-10 degrees or more; or, cartilage symptomatology, at any time during the initial rating decision.

3.  For the period prior to November 1, 2007, the Veteran's post-operative non-limitation of motion residuals of retropatellar syndrome of the left knee did not manifest with recurrent subluxation or instability.  Since November 1, 2007, the post-operative non-limitation of motion residuals of retropatellar syndrome of the left knee have not manifested with severe recurrent subluxation or lateral instability.

4.  For the period prior to April 10, 2007, the Veteran's post-operative incisional hernia residuals have not manifested as large and not well supported by a belt under ordinary conditions.

5.  For the period prior to April 10, 2007, the Veteran's gastroesophageal reflux disease did not manifest with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

6.  For the period prior to April 10, 2007, the Veteran's gall bladder injury residuals have not manifested with peritoneal adhesions of moderate severity.

7.  For the period prior to April 10, 2007, there is no evidence of active spleen residuals.

8.  The Veteran's urethral stricture has not manifested with the requirement of wearing of absorbent materials which must be changed less than two times a day, daytime voiding interval between one and two hours; or, awakening to void three to four times per night.

9.  The Veteran's scar residuals have not manifested with instability or pain on clinical examination.

10.  The Veteran's thoracolumbar spine compression fracture at T6 or T7 has not manifested with range of motion on forward flexion of less than 0 to 60 degrees or combined range of motion of 120 degrees or less at any time during the initial rating period.

11.  The Veteran's acquired mental disorder, to include a major depressive disorder, has not manifested with occupational and social impairment with reduced reliability and productivity at any time during the initial rating period.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 20 percent for the post-operative residuals of right femur fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2010).

2.  The requirements for an initial evaluation higher than 10 percent for the post-operative limitation of motion residuals of retropatellar syndrome of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5260.

3.  For the period prior to November 1, 2007, the requirements for a separate rating for post-operative nonlimitation of motion residuals of retropatellar syndrome of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5257.

4.  Since November 1, 2007, the requirements for an initial separate rating higher than 20 percent for post-operative nonlimitation of motion residuals of retropatellar syndrome of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5257.

5.  For the period prior to April 10, 2007, the requirements for an initial evaluation higher than 20 percent for the post-operative residuals of an incisional hernia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.114, Diagnostic Code 7339.

6.  For the period prior to April 10, 2007, the requirements for an initial evaluation higher than 10 percent for gastroesophageal reflux disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.114, Diagnostic Code 7346.

7.  The requirements for an initial compensable evaluation higher for gall bladder injury residuals for the period prior to April 10, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.114, Diagnostic Code 7317. 

8.  The requirements for an initial compensable evaluation for spleen injury residuals for the period prior to April 10, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.117, Diagnostic Code 7707.

9.  The requirements for an initial evaluation higher than 10 percent for urethral stricture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7518.

10.  The requirements for an initial compensable evaluation for scar residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.655(b), 4.1, 4.7, 4.118, Diagnostic Code 7804.

11.  The requirements for an initial evaluation higher than 10 percent for thoracolumbar spine compression fracture at T6 or T7 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5247.

12.  The requirements for an initial evaluation higher than 30 percent for an acquired mental disorder, including Major depressive disorder, secondary to the service-connected physical disabilities, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran asserted in his July 2008 notice of disagreement that VA failed to assist him, in that his examination was inadequate, but he did not specify how in fact his examination was inadequate.  He stated that his surgical scar residuals were in fact painful, and the RO arranged another examination, of which a November 2008 letter informed him.  Apparently the Veteran did not appear, and a February 2009 VA Form 119, Report of Contact, reflects that the Veteran confirmed his current mailing address.  A March 2009 notice informed the Veteran of the time and place for his March 2009 scars examination, but he failed to appear for that examination as well.  His failure to appear was noted in the October 2009 supplemental statement of the case.  The Veteran has not provided any evidence of good cause for his failure to report for the March 2009 VA examination.

In light of these facts, the Board finds no failure to assist the Veteran with his claims.  He was in fact provided the opportunity to present pertinent evidence and testimony, and he availed himself of this opportunity.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

Overview

The Veteran sustained multiple serious injuries from an all-terrain-vehicle accident in service.  All of the disabilities addressed in this decision resulted from that accident.  The Veteran and his attorney submitted extensive medical records of his treatment following the accident.  

Governing Law and Regulations

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's disabilities.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Right Femur Fracture and Left Knee.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Analysis

The March 2007 rating decision reflects that the RO rated the right femur fracture residuals under Diagnostic Code 5255 for impairment of the femur.  See 38 U.S.C.A. § 4.71a.  These codes provide that malunion of the femur with marked knee or hip disability warrants a 30 percent rating.  Id.

An October 2006 VA orthopedic entry notes the Veteran's serious injuries, and that his private treatment for the injury included an IM nailing.  He complained of mild pain along the distal crosslock screw "on that side."  The examiner noted some sort of a muscle irritation, particularly with flexion and extension.  The Veteran inquired about removal of the screw, and the examiner noted that generally removal of hardware was not considered until about one year postoperatively, as such situations often got better on their own.  The examiner noted that the femur fracture appeared well healed, and the Veteran had no thigh pain "whatsoever."

The January 2007 VA examination report notes that the Veteran underwent a right antegrade intramedullary femoral nailing.  The examiner noted the Veteran's medications as Ibuprofen, Darvocet, Nexium, and Cialis.  The Veteran reported he had more right knee pain than in his left.  He also reported weakness, stiffness, swelling, and fatigability.  He denied heat, redness, giving away, or locking.  The Veteran reported flare-ups were caused by walking or weight bearing.  He assessed his pain as moderately severe, and he noted that rest eased his symptoms.  He denied use of any assistive devices, and he told the examiner that his usual occupation was mechanic.  If working at that occupation, his disability would not allow him to stand for the periods needed to do that work.  He reported he was able to perform all of his activities of daily living.  Physical examination revealed peripheral pulses that were 2+ and equal in the upper and lower extremities.  The examiner noted that inspection of the right knee revealed no obvious deformity.  Range of motion was 0 to 120 degrees with a significant degree of crepitus and pain at the end point of flexion.  The examiner noted that those values did not change with repetition.  The right knee was stable, as indicated by negative Lachman's, McMurray's, and drawer tests.

The Board is aware that words such as "moderate," and "marked" are not defined in the Rating Schedule.  Hence, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In light of the above, the Board finds the preponderance of the evidence is against a finding that post-operative right femur fracture residuals warrant a 30 percent evaluation.  38 C.F.R. §§ 4.7,4.71a, Diagnostic Code 5255.  In other words, the evidence does not establish malunion of the femur with marked knee or hip disability.  For example, the VA examiner noted the range of motion of the right knee was only 20 degrees less than the normal of 0 to 140 degrees.  See 38 U.S.C.A. § 4.71a, Plate II.  If evaluated separately, the loss of 20 degrees of flexion would be noncompenasable.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5260.  Further, the examiner noted there was no additional loss of range of motion on repetitive use due to pain, etc., see 38 U.S.C.A. §§ 4.40 and 4.45; see also DeLuca; supra.  The Veteran denied any instances of dislocation or recurrent subluxation, and he did not require any assistive device due to his right femur or right knee.  Neither the outpatient records nor subsequent VA examination reports contain evidence that would indicate entitlement to a higher rating.  The November 2007 spine examination report notes the Veteran reported "some pain" in the thigh and legs, which the Board finds is not indicative of marked knee or hip disability.  Thus, the Board finds the right femur fracture has more nearly approximated malunion of the femur with moderate knee or hip disability and the assigned 20 percent rating throughout the entire initial rating period is appropriate.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5255.  There is no factual basis for a staged rating.

As concerns the left knee, the RO assigned the initial 10 percent rating under Diagnostic Code 5019 for bursitis, which the rating criteria require to be rated as degenerative arthritis under Diagnostic Code 5003.  These codes provide that degenerative arthritis established by x-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  Further, if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The January 2007 VA examination report notes the Veteran required reconstruction of the posterior, anterior, and lateral collateral ligaments with patellar bone allograft of the left knee, and he presented wearing a pull-on brace.  He denied any instances of dislocation or subluxation.  Physical examination revealed range of motion of 0 to 110 degrees.  There was a moderate amount of crepitus and pain at the end point of flexion.  The left knee was stable, as Lachman's, McMurray's, and drawer signs, were negative.  As was the case with the right knee, the left knee limitation of flexion is noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In light of the crepitus and the end-point pain on flexion, however, the 10 percent rating, as assigned by the RO, was indicated.  See 38 C.F.R. § 4.59; see also Lichtenfels, 1 Vet. App. at 488.  

The Board finds a higher rating was not met or approximated, as the examiner noted that repetitive use did not result in additional loss of range of motion.  Further, the objective findings on clinical examination noted the left knee was stable.  As a result, there was no factual basis for a separate rating for left knee instability as of the date of the January 2007 examination.

The Veteran's July 2007 notice of disagreement asserted that his symptoms actually were closer to the next higher ratings, and that he should be rated for limitation of motion on extension.  The Board finds no evidence in the record to support these assertions.  Indeed, the November 2007 VA spine examination report notes that examination of the left knee revealed range of motion of 0 to 120 degrees, without pain, and without any change after repetitive use.  These objective findings indicate the Veteran's limitation of motion is noncompensable.  Diagnostic Codes 5260, 5261.  As a result, a higher rating is not met or approximated, as range of motion on flexion was not limited to 30 degrees or less, and repetitive use did not result in additional loss of range of motion.  Physical examination did, however, reveal 2+ lateral instability to varus stress of the left knee.  As a result, the June 2008 rating decision granted service connection for left knee instability and assigned a separate rating of 20 percent, effective in November 2007.

Moderate recurrent lateral instability warrants a 20 percent rating, and severe lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Veteran reported that he did not have to use a cane or crutch, he could walk a good distance until back, rather than knee, pain caused him to need rest, and that his disabilities had no impact on his activities of daily living.  In light of these factors, the Board finds the Veteran's left instability does not meet the criteria for a 30 percent evaluation, as a finding of 2+ instability is indicative of no more than moderate instability.  

The Board finds the preponderance of the evidence shows the Veteran's post-operative limitation of motion left knee residuals have more nearly approximated a 10 percent rating for the entire initial rating period.  The preponderance of the evidence also shows that active non-limitation of motion residuals did not manifest prior to the November 2007 examination, as shown by the absence of objective findings at the January 2007 examination.  The earliest date the evidence of record shows nonlimitation of motion pathology is the November 2007 examination.

Because the Veteran's knee is evaluated based upon limitation of motion, a separate evaluation under Diagnostic Code 5003 is not available, as that would be pyramiding.  See 38 C.F.R. § 4.14.

The Board notes that the June 2008 rating decision notes the examination as having occurred on November 1, 2007, but indicates the separate rating for instability was effective November 7, 2007.  The rating decision does not explain the difference.  The Board finds the Veteran's entitlement arose on November 1, 2007, the date of the examination.  See 38 C.F.R. § 3.400.

Digestive and Hemic and Lymphatic Systems Disabilities.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

As noted in the Introduction, the March 2007 rating decision granted service connection for incisional hernias, gastroesophageal reflux disease, hypofunctioning gall bladder, and residuals of a lacerated spleen.  The RO assigned ratings for these disabilities under Diagnostic Codes 7339, 7346, 7317, and 7707.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Analysis

Incisional Hernia.

The RO assigned the initial 20 percent rating under Diagnostic Code 7339, postoperative ventral hernia.  These codes provide for a 20 percent rating for a small ventral hernia not well supported by a belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large ventral hernia not well supported by a belt under ordinary conditions.  Id.

The January 2007 VA examination report notes the Veteran sustained a small laceration of his spleen in the accident, which was revealed by an exploratory laparotomy.  He also had an inferior vena cava filter placed for deep venous thrombosis prophylaxis.  The Veteran reported that he had gained some weight since his separation from active service, and he denied having experienced any nausea, vomiting, diarrhea, or constipation.  He did tell the examiner that he had bad heartburn all of the time, and he had reflux, but he had not undergone any testing for those symptoms.  The Veteran also denied dysphagia, hematemesis, hematochezia, or melena, as well as some occasional right upper quadrant tenderness that he blamed on his gallbladder.  He had noted that he had been told that his gallbladder would eventually have to be removed.

Physical examination revealed an incisional hernia from the exploratory laparotomy.  It was slightly tender but reducible.  The examiner noted it had been evaluated by VA surgeons who planned to repair it.  Physical examination of the abdomen revealed it to be soft and nontender.  Both hernias were reducible, and bowel sounds were present in all four quadrants.  There were no palpable masses or organomegaly.

The objective findings on clinical examination did not include any of the criteria that would meet or approximate a 40 percent rating.  The examiner noted clearly that the Veteran's incisional hernias were reducible and corrective surgery was planned.  There is no indication that the hernias, as they appeared at the January 2007 examination, were large and not well supported by a belt under ordinary conditions.  Therefore, for the period prior to April 10, 2007, the Board finds the Veteran's incisional hernias more nearly approximated the assigned 20 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7339.

Gastroesophageal Reflux Disease.

The March 2007 rating decision reflects that the RO evaluated the Veteran's gastroesophageal reflux disease analogously, see 38 C.F.R. § 4.20 to hiatal hernia under Diagnostic Code 7346.  See 38 C.F.R. § 4.114.  These codes provide that, a hiatal hernia with symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health is assigned a 30 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.  With two or more of the symptoms for the 30 percent rating of less severity, a 10 percent rating is warranted. Id.

The January 2007 VA examination report notes the Veteran reported that he had gained some weight since his separation from active service, and he denied having experienced any nausea, vomiting, diarrhea, or constipation.  He did tell the examiner that he had bad heartburn all of the time, and he had reflux, but he had not undergone any testing for those symptoms.  The Veteran also denied dysphagia, hematemesis, hematochezia, or melena.  Physical examination was as set forth above in the discussion of the Veteran's incisional hernia and is incorporated here by reference.  The preponderance of the evidence shows that, although the Veteran has epigastric distress, to include reflux, he has not manifested any of the other symptoms of the rating criteria of the 30 percent rating, to include the absence of substernal or arm or shoulder pain.  Further, the evidence shows the Veteran's reported symptoms have not been productive of considerable impairment of health.  Thus, the Board finds that, for the period prior to April 10, 2007, the Veteran's gastroesophageal reflux disease more nearly approximated the assigned 10 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346.

Gall Bladder and Spleen.

The March 2007 rating decision assigned noncompensable ratings for both disorders and assigned Diagnostic Code 7317 for the gallbladder residuals, and 7707 for the spleen.  See 38 C.F.R. §§ 4.114, 117.

The January 2007 examination report notes that the exploratory laparotomy revealed the Veteran's spleen was oozing.  It was packed to allow time for the bleeding to stop, then the packing was removed, and there was no evidence of further bleeding.  An inferior vena cava filter was placed for deep venous thrombosis.  An April 2006 right upper quadrant ultrasound showed gallbladder sludge.  The Veteran reported that he was told that his gallbladder would eventually have to be moved.

Analysis

Diagnostic Code 7317 provides that gall bladder injury residuals are rated as peritoneal adhesions under Diagnostic Code 7301.  A 10 percent evaluation is assignable when there are moderate pulling pain on attempting work or aggravated by movements of the body; or, occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension adhesions of the peritoneum which involve recurring episodes of severe symptoms two or three times yearly averaging 10 days in duration; or with continuous moderate manifestations.  38 C.F.R. § 4.114, DC 7301.  Mild symptoms are rated noncompensable.  Id.

The examination report notes that the Veteran only reported tenderness in his right upper quadrant.  He did not complain of any of the criteria listed for a 10 percent rating.  The examination report notes that an abdominal computed tomography scan without contrast showed the gall bladder and spleen were unremarkable.  The examiner rendered a diagnosis of hypofunctioning gall bladder.

In light of the above, the Board finds the preponderance of the evidence is against a finding that an initial compensable evaluation is warranted for the period prior to April 10, 2007.  38 C.F.R. § 4.1, 4.7, 4.114, 4.117, Diagnostic Codes 7317, 7707.  Clinical examination did not reveal any active residuals to rate.

As concerns the Veteran's gastroesophageal reflux disease, gall bladder, and spleen, the Board notes that the evidence for the period prior to April 10, 2007, does not provide a factual basis for rating the residuals under the other potentially applicable Diagnostic Codes or elevating the assigned rating.

Urethral Stricture.

The March 2007 rating decision notes the granting of service connection for urinary stricture with recurrent urinary tract infections and bladder calculi, and that Diagnostic Code 7518 was assigned for this disorder, which requires that it be rated as voiding dysfunction under 38 C.F.R. § 4.115a.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7515, 7518.  In the RO's discussion of the reasons and bases for the rating, however, the criteria for urinary frequency were referenced.  The Board will consider all relevant rating criteria.

Analysis

The applicable criteria direct that disabilities rated under this code should be rated as voiding dysfunctions.  Voiding dysfunctions should be rated as urine leakage, urinary frequency, or obstructed voiding.  Urine leakage requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent disability rating.  38 C.F.R. § 4.115a.  Urinary frequency resulting in daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Id.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.  Other potentially applicable criteria are the criteria for urinary tract infection which allow for a rating under the criteria renal dysfunction if poor renal function is present.  A 30% rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Id.

The January 2007 examination report notes the Veteran had experienced persistent microhematuria since the accident, and he was scheduled for a cystography later that month.  The Veteran denied nocturia, urgency, frequency, dysuria, or malignancies.  The examination report notes that the cystography revealed urethral stricture with bladder calculi.  The examiner noted a diagnosis of urethral stricture with recurrent urinary tract infections and bladder calculi.

The Evidence of record shows the Veteran's genitourinary symptoms have not met or approximated the criteria for a 20 percent rating.  As noted earlier, the Veteran denied any of the symptoms of urinary frequency or urine leakage.  None of the medical evidence and reports dated after the January 2007 examination note any finding or report by the Veteran of subsequent urinary tract infections.  Thus, the Board finds that the preponderance of the evidence is against a finding that the service-connected urethra stricture more nearly approximates the assigned 10 percent rating, and that it has manifested at that rate throughout the initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Codes 7515, 7518.  There is no factual basis for a staged rating.

Scar Residuals.

The RO assigned Diagnostic Code 7804 for a superficial scar painful on examination for the initial noncompensable evaluation.  See 38 C.F.R. § 4.118. 

Analysis

Diagnostic Code 7804 provides for a 10 percent rating for a scar that is painful on examination.  This is the highest available rating.  See 38 C.F.R. § 4.118.  The examination report notes that physical examination revealed scars on the abdomen, right lateral upper leg, and left leg superior to the knee and on the medial aspect of the left knee.  The examiner noted that all of the scars were all darker in color than the surrounding skin, with no elevation, depression, or keloid formation.  They were all nontender.

In light of the findings on clinical examination that all of the scars were nontender, there is no factual basis for a compensable rating.  38 C.F.R. § 4.7.

The Veteran asserted in his notice of disagreement that each of his scars should be rated separately at 10 percent each.  He did not provide any authority for his assertion.  He asserted in his substantive appeal that his scars were in fact painful, and that his abdominal scar was especially painful to the touch.

The Board first notes that the Veteran is entirely competent to provide evidence as to a painful scar, as that it is certainly within his sense of observation and sense of touch.  See 38 C.F.R. § 3.159(a)(2).  On the other hand, as set forth, the examination report notes that the examiner did not note any objective evidence of pain on examination of the scars.  Thus, the Board rejects the Veteran's assertions as incredible.  The Veteran also asserted that his scars were embarrassing, and they caused him anxiety when he wore shorts.  He also stated that he avoided going shirtless because of his large discolored abdominal scar.

The Board notes that the scar rating criteria rate the objective residuals of scars.  Further, the Veteran's scars are not located on exposed areas.  So, consideration for scars of the head, face, or neck, is not indicated.

The Board notes that there is no evidence that either of the Veteran's scars limits the motion of either of his lower extremities to warrant application of Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion; or Diagnostic Code 7805, scars, other, which are rated on limitation of function of the affected part.  Neither scar is 144 square inches or greater to warrant application of Diagnostic Code 7802, scars, other than head, face, or neck that are superficial and do not cause limitation motion.  There is no evidence that either scar is unstable to warrant application of Diagnostic Code 7803, superficial, unstable scars.  A superficial, unstable scar, that is, one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

In light of the Veteran's assertion that his scars were, in fact, painful, the RO arranged another examination.  A February 2009 RO letter informed him of that fact.  The medical facility where the examination was to be conducted informed the RO that the Veteran failed to appear for his examination that was scheduled in March 2009.  The notice reflects the Veteran's last known mailing address, which is the same address the RO used for later correspondence to which the Veteran responded.

When a claimant fails to report for an examination scheduled in conjunction with any original claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655(b).  The evidence of record is as set forth above.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  The new criteria specifically note that they are applicable to claims file on or after the effective date.  They also note that a claimant may request consideration under the new criteria, regardless of the date a claim was filed.  Id.  Although the Veteran has not requested it, in consideration of his assertions,  the Board will also review his appeal under the current criteria.

The diagram placed in the claims file by the examiner who conducted the January 2007 examination reflects a total of six scars.  Under the current criteria, five or more scars that are painful warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  In addition to not appearing for his examination, the Veteran did not provide any additional evidence that any of his scars are in fact painful.  Thus, the evidence of record, the VA examination, noted the scars were nontender.  Therefore, the Board finds that his scar residuals have more nearly approximated a noncompensable rating for the entire initial rating period.  38 C.F.R. §§ 3.655(b), 4.1, 4.7, 4.31, 4118, Diagnostic Code 7804.


Low Back Disability.

Musculoskeletal system disability evaluations are based on the functional loss of the joint or part involved.  Specifically, the inability, due to injury or disease, of the damaged part to perform the normal working movements of the body with normal excursion, strength, speed, and endurance.  38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.  Not all disabilities will show all the specified rating criteria but coordination of the rating with functional impairment is required.
 
As noted in the Introduction, a January 2008 rating decision granted service connection for compression fracture of T6 or T7 secondary to the accident.  The RO rated it analogously to degenerative arthritis under Diagnostic Code 5242, see 38 C.F.R. § 4.20, and assigned an initial rating of 10 percent, effective September 2007.  A March 2008 rating decision granted an earlier effective date of July 2007, which was the month the Veteran's claim was received.

Without citation to any statutory or regulatory authority, the Veteran asserted in his notice of disagreement that his disability more nearly approximated a 40 percent rating.  He also stated that he was entitled to have two segments of his spine separately rated.  

Analysis

As noted earlier, the RO rated the low back analogously to degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003.  The discussion on the arthritis criteria set forth in the review of the Veteran's left knee is hereby incorporated here by reference. 

The General Formula for evaluating diseases and injuries of the spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  As indicated, the allowable ratings take into account pain and weakness, etc.  See 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).  Hence, consideration of the DeLuca criteria, see DeLuca v. Brown, 8 Vet. App. 202 (1995), are already factored into spine disabilities when rated under the General Formula.

The November 2007 examination report notes the Veteran reported pain in the mid-thoracic area of a burning type.  On a scale of 1 to 10, he assessed his pain as 8/10 if he stood for a long period of time, sat for more than an hour, or tried to walk a long distance.  If he stood or tried to lean forward, the pain became unbearable.  He stated that the pain did not radiate, and that he had not received any treatment for the disorder.  He denied any bladder or bowel involvement, and the examiner noted the Veteran did not use a cane or crutch.  The Veteran reported he could walk a good distance, but his back started to hurt after about 100 yards.  Prolonged standing or bending triggered flare-ups of intense pain, but the Veteran denied being in bed for 24 hours or more under a doctor's care.  He also reported that he was not working at the time of the examination due to his pain, and he was considering going to school.  Further, his low back disorder did not impact his activities of daily living.

Physical examination revealed range of motion on forward flexion of 0 to 100 degrees, with pain between 90 and 100 degrees; backwards extension to 30 degrees; and, lateral rotation and flexion of 0 to 30 degrees each bilaterally.  The examiner noted some tenderness to palpation of the thoracic spine but no deformity was present.  Straight leg raising was negative while sitting.  The examiner noted that x-rays of the thoracic spine revealed what the examiner believed to be a compression fracture at either T6 or T7, and it demonstrated some anterior wedging.  The examiner assessed the compression fracture as mild.

In light of the objective findings on clinical examination, the Veteran's compression fracture at T6 or T7 more nearly approximated the assigned 10 percent rating due to his painful motion.  38 C.F.R. § 4.7.  The probative evidence shows a higher rating was not met or approximated, as the range of motion on forward flexion was better than 0 to 85 degrees, and total combined range of motion was better than 235 degrees.  Neither was there muscle spasm or guarding severe enough to result in an abnormal gait.  Further, the General Formula rates the thoracic and lumbar spine as a single unit as the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Formula.  Hence, the Veteran was not entitled to have the T6 and T7 segments rated separately-even if lumbar spine involvement was indicated.

In view of these factors, the Board is constrained to find the Veteran's thoraco-lumbar spine disorder has more nearly approximated a 10 percent rating for the entire initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.20, 4.71a, Diagnostic Code 5242.  The evidence of record shows no factual basis for a staged rating.

Major Depressive Disorder.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The applicable rating criteria provide that, a 50 percent evaluation will be assigned for an acquired mental disorder which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Further, a Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (Manual).  Global Assessment of Functioning scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Global Assessment of Functioning scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Global Assessment of Functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See also 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the Manual, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A Global Assessment of Functioning score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

Analysis

The February 2008 VA examination report notes the examiner conducted a comprehensive review of the claims file.  The Veteran reported he was depressed pretty much all of the time, as he struggled to do any significant physical activity.  He stated he could not do anything without something hurting.  He also reported he had sought employment, but no one would hire him because of his medical problems.  This situation led to feelings of sadness, irritability, and guilt, and he tended to blame himself for the accident that caused his problems.  He feared he might be punished, which led to increased worry and depression.  The Veteran had never been married.  He lived with his parents, with whom he got along with well.  He has friends, and he sometimes went out with them to sporting events but not very often.  The Veteran liked to fish whenever he could, but he noted he could not do it when it was cold due to pain and poor circulation.  He denied any history of suicide attempts.  He also reported he did not sleep very well, as he had difficulty falling asleep and awoke thinking.  He slept about six to seven hours a night, which he deemed sufficient.

The examiner noted the Veteran's depression was moderate in severity and present daily, with reminders such as pain and inability to do activities that occur multiple times everyday.  Mental status examination revealed the Veteran as clean, neatly groomed, and appropriately dressed.  There was no remarkable motor activity or speech.  He was cooperative, friendly, and relaxed, and his affect was serious with some appropriate broadening.  His mood was depressed, and his attention was intact.  He could not do serial sevens, but he could spell a word forwards and backwards.  The examiner noted the Veteran was alert and oriented to time, place, and person.  There was no evidence of impairment of thought process or communication.  Thought content was unremarkable, and there were no delusions or hallucinations.  Judgment was intact.  His interpretation of proverbs was concrete.  The Veteran denied any panic attacks or obsessive or ritualistic behavior.  He also denied any homicide ideation, but he did endorse some weekly suicide thoughts in connection with thoughts about being unable to work, but he denied any plan or intent to act on them.

The Veteran's results on the Beck Depression Inventory indicated some moderate to serious depression at times but, mainly, moderate to mild symptoms.  He also experienced anxiety that appeared related to his depression with worry and other anxious symptoms as a result of his medical condition.

The examiner rendered an Axis I diagnosis of depressive disorder not otherwise specified.  Global Assessment of Functioning was assessed as 55, and the examiner noted it represented moderate symptoms of depression with moderate impairment in social and occupational functioning due solely to depression that is secondary to the Veteran's physical injuries.

The Veteran asserted in his notice of disagreement and substantive appeal that he believed the symptoms of his depressive disorder more nearly approximated a 70 percent rating.  The Board disagrees and rejects the assertion.  The reasons follow.

Although the examiner answered affirmatively to the worksheet question of whether the Veteran had reduced reliability and productivity due to his mental disorder, his objective findings on examination did not indicate impairment sufficient to more nearly approximate a 50 percent rating.  As the examiner explained in the examination report, the Global Assessment of Functioning of 55 reflected moderate impairment.  Further, while the Veteran's depression represents constant disturbance of motivation and mood, he still maintains the ability to establish and maintain social relationships.  He reported he got along well with his parents, he had friends, and he pursued recreational activity during mild weather.  The findings on clinical examination show the Veteran's depressive disorder more nearly approximates a 30 percent rating.  38 C.F.R. § 4.7.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination.  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The Board notes the private December 2007 psychological evaluation conducted by S.B.W., Ph.D.  Dr. W's report reflects a comprehensive evaluation of the Veteran which resulted in findings similar to those revealed by the VA examination but with different diagnoses and assessments of severity of symptomatology.

The Board observes that the Veteran reported essentially the same symptoms to Dr. W as he reported at the VA examination approximately two months later.  Dr. W noted she used the Clinical Assessment of Depression, whereas the VA examiner used the Beck Inventory.  The results, however, were not vastly different.  Dr. W interpreted the results as showing a mild clinical risk for depression.  Where Dr. W's assessment differs significantly was in her interpretation of the Davidson Trauma Scale she administered to the Veteran.  Based on those results, Dr. W included a diagnosis of posttraumatic stress disorder among her Axis I diagnoses.  She also diagnosed an anxiety disorder not otherwise specified and an anxiety-depressive disorder.  Dr. W assigned a Global Assessment of Functioning of 42, which is at the low end of the range 41 - 50.

Dr. W's report notes that she had access to the treatment records associated with the Veteran's in-service treatment after his injury and the VA rating decision.  The report also notes consideration of collateral information from the Veteran's attorney.  Assessing the two reports, though Dr. W's report is detailed and thorough, the Board affords greater weight to the VA examiner's assessment.  The VA examiner also provided full explanation and rationales for the conclusions and opinions.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  The VA examination report notes that the examiner administered the posttraumatic stress disorder Checklist for the Military, and the Veteran's score was far below a cutoff for suggestion of posttraumatic stress disorder.  The VA examiner also noted that two of the required three criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition were not met.  The Board infers the test specifically tailored for the military is more helpful.

Another critical distinction between the two psychological evaluations is that the VA examiner specifically assigned a Global Assessment of Functioning based solely on the Veteran's depressive disorder deemed secondary to his service-connected disabilities.  Dr. W's report does not indicate that she sorted out the Veteran's depression from his other multiple serious disabilities.  In sum, the Board finds the Veteran's depressive disorder has more nearly approximated a 30 percent rating throughout the entire rating period.  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434.

Extraschedular Referral

The Board also considers the propriety of referral for extraschedular consideration but finds no basis for doing so.  The Board finds the preponderance of the evidence shows the rating criteria considered in this case reasonably describe the disability level and symptomatology of all of the Veteran's disabilities, which means the Veteran's disability picture is contemplated by the rating schedule.  As a result, the Veteran's disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).  The Board also notes that the Veteran was granted a total disability evaluation on the basis of individual unemployability.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

1.  Entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of a right femur fracture is denied.

2.  Entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of left knee retropatellar syndrome is denied.

3.  Entitlement to an initial evaluation in excess of 10 percent for instability of the left knee is denied.

4.  Entitlement to an initial evaluation in excess of 20 percent for incisional hernias for the period prior to April 10, 2007 is denied.

5.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease for the period prior to April 10, 2007 is denied.

6.  Entitlement to an initial compensable evaluation for the post-operative residuals of hypofunctioning of the gall bladder prior to April 10, 2007 is denied.

7.  Entitlement to an initial compensable evaluation for post-operative residuals of lacerated spleen prior to April 10, 2007 is denied.

8.  Entitlement to an initial evaluation in excess of 10 percent for urethral strictures with urinary tract infection is denied.

9.  Entitlement to an initial compensable evaluation for post-operative scar residuals of the abdomen and right and left leg is denied.

10.  Entitlement to an initial evaluation in excess of 10 percent for compression fracture of T6/T7 is denied.

11.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder is denied.


REMAND

The Veteran indicated in his notice of disagreement that he underwent corrective surgery for the incisional hernias on April 10, 2007.  Other VA examination reports also note that he underwent subsequent surgery.  The Veteran also asserted that the abdominal wall and bowel required reconstruction.  The Board finds no medical records in the claims file related to the April 2007 surgery.  The absence of these records preclude complete appellate review for the Veteran's gastrointestinal disabilities, as the Board cannot determine which disability has the more prominent symptomatology.  The Veteran also asserted that he has experienced symptoms of pancreatitis.  The RO should seek to obtain any pertinent treatment records, if extant.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for disabilities involving the digestive system since April 1, 2007, to include incisional hernias, gastroesophageal reflux disease, gall bladder, or spleen symptoms.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the AMC/RO shall arrange a VA digestive system examination by an appropriate physician to determine the current severity of the service-connected incisional hernias, gastroesophageal reflux disease, gall bladder and spleen injury residuals.  All indicated clinical tests should be conducted.  The claims folder should be made available to the examiner for review as part of the examination.

3.  The AMC/RO will advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  

4.  Then review the claims for entitlement to initial evaluations in excess of those assigned for (i) post-operative residuals of incisional hernias; (ii) gastroesophageal reflux disease; (iii) post-operative residuals of hypofunctioning of the gall bladder; and (iv) post-operative residuals of lacerated spleen, each for the period since April 10, 2007.  If any of the claims is not granted to the Veteran's satisfaction, send him and his representative, if any, a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


